DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
 
Response to Amendment
Withdrawn Objection/Rejections
The objection to claim 14 is withdrawn due to Applicant’s amendment filed on March 17, 2022.
The 35 U.S.C. 112(a) rejection of claim 14 is withdrawn due to Applicant’s amendment filed on March 17, 2022.  
The 35 U.S.C. 103 rejections of claims 9-13, over Nam in view of Liu and Okawara, as evidenced by Leatherdale, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on March 17, 2022.  

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  It is unclear where the new limitation of “a peel strength of between about 0.7 N/cm and 1.1 N/cm” in the last line of claim 1, is located in the specification.  More specifically, it is unclear where the lower limit of about 0.7 N/cm and the upper limit of 1.1 N/cm are located in the specification.  Clarification and/or correction with relevant citation(s) from the specification are required.  Claims 10-14 depend on claim 9. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2016/0101593) in view of Liu (US 20170145267), Okawara (US 2017/0313039) and Ishiguro (US 2017/0058148), as evidenced by Leatherdale (US 2017/0165950).

Leatherdale teaches that polyimide is an optically clear and colorless polymeric material (colorless transparent polyimide [0003, 0035]) when used as a layer in a window display stack ([0004]).
In addition, Nam teaches that the display stack 300 comprises a second thin film (330 [0057] polyethylene terephthalate (PET), 100 µm [0070]) disposed below the first thin film 310 (Fig. 2), where the second thin film 330 comprises polyethylene terephthalate ([0057]) which, being part of a window display stack (flexible window 300 [0055]), is inherently an optically clear polymeric material (think mylar), and has a thickness of 0.1 mm (100 µm [0070]) which is within the claimed range of less than or equal to 0.2 mm; and an adhesive layer (320 [0056]) disposed between the first thin film 310 and the second thin film 330 ([0056], Fig. 2).  Nam is silent regarding a composition of the adhesive layer 320.
However, Liu teaches that in a display stack (flexible display or thin film photovoltaic [0056] cell [0072]) of a mobile computing device (mobile phone [0074] inherently contains a mobile computer) comprising: a first thin film (substrate [0071] thin film [0072]) comprising an optically clear polymeric material (substrate … sheet … made 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive layer taught by Liu, as the adhesive layer disposed between the first and second thin films of the display stack of Nam, in order to obtain the desired reworkability and ease of removal, suitable for a display stack of a mobile computing device, as taught by Liu.

	However, Okawara teaches that that an adhesive layer more preferably has a shear modulus of 5 kPa (5x103 Pa [0051]) which is within the claimed range of less than 10 kPa, for the purpose of suppressing undesired deformation of the adhesive layer and formation of bubbles at the bonding interface ([0051]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive layer disposed between the first thin film and the second thin film of the display stack of Nam, as modified by Liu, with a shear modulus that is within a range of less than 10 kPa, in order to obtain the desired suppression of undesired deformation of the adhesive layer and formation of bubbles at the bonding interface, as taught by Okawara.
	In addition, Nam, as modified by Liu, is silent regarding a peel strength of the adhesive layer 320.
	However, Liu teaches that the adhesive layer desirably has reworkability ([0071]).
Ishiguro teaches that an adhesive layer is given a low peel strength of 0.7 N/cm to 1.5 N/cm (Examples 5-6, Table 1 [0141]) which contains the claimed range of between about 0.7 N/cm and 1.1 N/cm, for the purpose of providing the desired reworkability ([0141]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive layer of the display stack of Nam, as modified by Liu, with a low peel strength that is within a range of between about 0.7 N/m and 1.1 N/cm, in order to obtain the desired reworkability, as taught by Ishiguro.

	Regarding claim 10, Nam teaches a hard coat (window coating layer 400 [0058]) formed on one surface of the second thin film 330 (coated on the surface of the second film 330 and is formed of a functional coating layer … include … a hard coating [0058]).
	Regarding claim 12, although Nam teaches that the first thin film 310 has a thickness of 0.1 mm (PI, 100 µm [0070]) which is just outside the claimed range of less than 0.1 mm, this value is merely exemplary since Nam teaches that it is not limited to the disclosed embodiments ([0108]).  Accordingly, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have reduced the thickness of the first thin film 310 of the display stack 300 of Nam, to one that is within a range of less than 0.1 mm, for the well-known purpose of providing the desired improvement in thin-ness and light-weightness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Liu, Okawara and Ishiguro, as evidenced by Leatherdale, as applied to claims 9-10, 12 above, and further in view of Pokorny (US 2015/0132583).

However, Pokorny teaches that in a display stack of a mobile computing device (PDA/cell phone [0069]), a hard coat can comprise a crosslinked polymer (crosslinked polymeric materials [0060]) containing particulates (inorganic components [0060] inorganic oxide particles [0026]) for the purpose of providing the desired mechanical strength and durability ([0026]), where the hard coat has at least 90% light transmission ([0060]) for the purpose of providing the desired maximum light transmission ([0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at  the time, to have comprised in the hard coat formed on the one surface of the second thin film of the display stack of Nam, a crosslinked polymer containing particulates, in order to obtain the desired mechanical strength and durability, and further, to have provided the hard coat with at least 90% light transmission, in order to obtain the desired maximum light transmission, as taught by Pokorny.   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Liu, Okawara and Ishiguro, as evidenced by Leatherdale, as applied to claims 9-10, 12 above, and further in view of Liou (US 2017/0282414).
Nam as modified by Liu, Okawara and Ishiguro, as evidenced by Leatherdale, teaches the display stack of a mobile computing device, comprising: the first thin film 
However, Liou teaches that in a display stack ([0002]), a first thin film comprising an optically clear polymeric material formed of a colorless polyimide material (flexible and transparent polyimide laminate ([0019]), the first thin film has a color in an L*a*b* colorimetric system (CIE color space, L*, a*, b* [0051]) of close to 0 for b* ([0051]), one that is as low as 1.0 for b* (0.69, 0.89, Table 3 [0050] in yellow/blue chromaticity [0051]) which is within the claimed range of -1.0 to 1.0, for the purpose of providing the desired colorlessness and high light transmittance in the range of visible light ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the first thin film comprising an optically clear polymeric material formed of a colorless polyimide material, in the display stack of a mobile computing device of Nam, with a color in an L*a*b* colorimetric system that is within a range of -1.0 to 1.0 for b*, in order to obtain the desired colorlessness and high light transmittance in the range of visible light, as taught by Liou.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 20140262002 teaches that low peel strength makes an adhesive layer reworkable and capable of forming bubble free laminates ([0158]).

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782